Citation Nr: 9916248	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether a substantive appeal of a denial of service 
connection for the cause of the veteran's death was timely 
filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  He died on December [redacted] 1996.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


REMAND

An appeal of a determination by an agency of original 
jurisdiction consists of a timely field Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  

A Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appeal, whichever 
period ends later.  38 C.F.R. § 20.302 (1998).  



In the instant case, the issue certified for appeal by the RO 
was entitlement to service connection for the cause of the 
veteran's death.  A rating decision in March 1997 denied the 
appellant's claim for that benefit, and notification of the 
rating action was mailed to her by the RO on March 27, 1997.  
Therefore, a Substantive Appeal would have to have been filed 
by March 27, 1998, in order to be timely.  38 C.F.R. 
§ 20.302.  

The appellant filed a Notice of Disagreement with the denial 
of service connection for the cause of the veteran's death in 
September 1997.  A Statement of the Case was furnished to her 
by the RO in January 1998.  The appellant's Substantive 
Appeal, on VA Form 9, was received on July 10, 1998, more 
than one year after the notification of March 27, 1997.  
Thus, this case presents the issue of whether the appeal to 
the Board of the denial of service connection for the cause 
of the veteran's death was perfected in a timely manner.  

Whether a Substantive Appeal has been filed on time is an 
appealable issue.  38 C.F.R. § 19.34 (1998).  Subject to 
review by courts of competent jurisdiction, only the Board 
will make final decisions with respect to its jurisdiction.  
38 C.F.R. § 20.101(c) (1998).  

The appellant has not had an opportunity to present evidence 
or argument on the issue of whether the Board has 
jurisdiction over her claim of entitlement to service 
connection for the cause of the veteran's death.  In order to 
avoid any prejudice to the appellant, and to permit her to 
respond to a Supplemental Statement of the Case on the 
jurisdictional issue, this case will be remanded to the RO.  
See Marsh v. West, 11 Vet. App. 468, 471 (1998); Bernard v. 
Brown, 4 Vet. App. 384 390-91 (1993).  


Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should furnish the appellant and 
her representative with a Supplemental 
Statement of the Case on the issue of 
whether her appeal of the denial of 
service connection for the cause of the 
veteran's death was timely filed, and 
notify her that, pursuant to 38 C.F.R. 
§ 20.302(c), she has 60 days from the 
date of mailing of the Supplemental 
Statement of the Case to respond.  After 
the receipt of any such response, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this REMAND is to afford the appellant due 
process of law.  No action is required of the appellant until 
she receives further notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




